Memorandum by the Court.— Claimant, a laboratory technician, appeals from a decision of the Unemployment Insurance Appeal Board disqualifying her from receiving unemployment insurance benefits. Whether claimant voluntarily left her employment without good cause vis-a-vis the contention that a quit was induced by the artifice of the employer presented a factual issue exclusively within the competence of the board to determine. There is substantial evidence to support its decision. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.